Exhibit 10.3

Execution Copy

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN WOODBURY, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12629 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

November 3, 2008

AGSTAR FINANCIAL SERVICES, PCA, as Postpetition Lender, hereby provides VERASUN
WOODBURY, LLC, a Michigan limited liability company (the “Borrower”) with the
following financing proposal.

Reference is made herein to the following Prepetition Credit Agreement:

Master Loan Agreement dated as of November 15, 2005, by and between AgStar
Financial Services, PCA and Verasun Woodbury, LLC, a Michigan limited liability
company, as amended by that certain Amendment No.1 and Waiver to Master Loan
Agreement dated as of July 31, 2006, as amended by that certain Amendment No. 2
to Master Loan Agreement dated October 19, 2007, as further amended by that
certain Amendment No. 3 to Master Loan Agreement dated July 31, 2008, as further
amended by that certain Amendment No. 4 to Master Loan Agreement dated
October 29, 2008 (as amended, collectively the “MLA”); that certain Second
Supplement to the Master Loan Agreement (Revolving Loan) dated as of
November 15, 2005, as amended and restated by that certain Amended and Restated
Second Supplement to the Master Loan Agreement dated November 1, 2006, as
amended by that certain Amendment No. 1 to Amended and Restated Second
Supplement dated October 19, 2007, as amended by that certain Amendment No. 2 to
Amended and Restated Second Supplement dated November 1, 2007, as further
amended by that certain Amendment No. 3 to Amended and Restated Second
Supplement dated July 31, 2008, as further amended by that certain Amendment
No. 4 to Amended and Restated Second Supplement dated October 29, 2008 (as
amended, collectively the “Second Supplement”); that Third Supplement to the
Master Loan Agreement (Term Loan) dated as of November 1, 2006, as amended by
that certain Amendment No. 1 to Third Supplement dated October 19, 2007 (as
amended, collectively the “Third Supplement”); and that Fourth Supplement to the
Master Loan Agreement (Term Revolving Loan) dated as of November 1, 2006, as
amended by that Amendment No. 1 to Fourth Supplement dated October 19, 2007 (the
“MLA” and Supplements, as amended the “Prepetition Credit Agreement”).



--------------------------------------------------------------------------------

Unless otherwise expressly defined herein, capitalized terms used herein shall
have the same meaning ascribed to them in the Prepetition Credit Agreement or in
the Interim Order attached hereto as Exhibit B (the “Interim Order”). Terms and
conditions of the proposal are as follows:

 

Borrower:    VeraSun Woodbury, LLC, a Michigan limited liability company, as
Debtor in Possession in Bankruptcy Case No. 08-12629 (BLS), United States
Bankruptcy Court, District of Delaware (“Borrower’s Chapter 11 Case”).
Postpetition Lender:    AgStar Financial Services, PCA Guarantor:    U.S.
BioEnergy Corporation, a Delaware corporation, as Debtor in Possession in
Bankruptcy Case No. 08-12612 (BLS), District of Delaware Postpetition Revolving
Credit Facility:   

A revolving credit facility (the “Postpetition Loan”) to be made available to
the Borrower, pursuant to the terms of this Term Sheet and the Interim Order in
an amount not to exceed $1,500,000.00 as the Interim Facility and, from and
after entry of the Final Order, $2,500,000.00 as the aggregate Postpetition
Loan, pursuant to the terms of this Term Sheet, the Final Order and the
Postpetition Financing Documents (the “Postpetition Commitment”).

 

Advances under the Postpetition Loan are subject to Postpetition Loan
Availability until the Postpetition Loan Maturity Date.

 

Amounts borrowed under the Postpetition Loan may be borrowed, repaid, and
reborrowed by the Borrower prior to the Postpetition Loan Maturity Date.

Closing Date:    November 3, 2008 Purpose:   

Upon entry of the Interim Order and acceptance of this Term Sheet, the
Postpetition Lender shall make available to the Borrower the Interim Facility in
an amount up to $1,500,000.00 for the Borrower’s working capital needs as
itemized in the DIP Budget attached hereto as Exhibit A, subject to the terms
and conditions in the Interim Order, and this Term Sheet; provided, however,
that nothing herein or in the Interim Order shall bind the Postpetition Lender
to any Plan incorporating the terms set forth in this Term Sheet or the
Postpetition Financing Documents, without the prior express written consent of
the Postpetition Lender.

 

Upon entry of the Final Order on or before December 10, 2008 approving the
Postpetition Financing Documents, each of which must be acceptable to the
Postpetition Lender and satisfaction of the

 

2



--------------------------------------------------------------------------------

   conditions precedent to closing set forth therein, the Postpetition Lender
shall make available to the Borrower Debtor In Possession financing in an
aggregate amount up to $2,500,000.00 for the Borrower’s working capital needs as
itemized in the DIP Budget attached to the Final Order, subject to the terms and
conditions in the Final Order, this Term Sheet, and the Postpetition Financing
Documents; provided, however, that nothing herein or in the Final Order shall
bind the Postpetition Lender to any Plan incorporating the terms set forth in
this Term Sheet or the Postpetition Financing Documents, without the prior
express written consent of the Postpetition Lender. Maturity Date:   

The Interim Facility shall mature on the earlier of the entry of the Final Order
or December 10, 2008.

 

The Postpetition Loan will mature on November 3, 2009, or on such earlier date
as provided in the Interim Order, the Final Order or the Postpetition Financing
Documents.

Security:   

The Borrower hereby grants to the Postpetition Lender a first priority perfected
Security Interest in all of the real and personal property of the Borrower,
whether now owned or hereafter acquired (the “Collateral,” as such property is
more fully described in the Prepetition Credit Agreement), without any
requirement for the execution, delivery, recording or filing of any security
agreement, mortgage, deed of trust, financing statement or similar document,
instrument or agreement covering such Collateral; provided, however, that the
liens and Security Interests granted to the Postpetition Lender under the
Interim Order and the Final Order shall not extend to causes of action under
Chapter 5 of the Bankruptcy Code or the proceeds thereof.

 

During the term of the Postpetition Loan Borrower shall not grant or permit any
Security Interest in the Collateral to any other Person, other than certain
permitted liens agreed to by the Postpetition Lender (the “Permitted Liens”).

 

The Borrower shall execute and deliver to the Postpetition Lender all such
mortgages, security agreements, control agreements, deeds of trust or other
documents and instruments as may be reasonably required by the Postpetition
Lender to evidence and secure the Postpetition Loan pursuant to the terms of
this Term Sheet, the Interim Order, and the Final Order, and the other
Postpetition Financing Documents.

Interest Rate:   

The outstanding principal amount of the Postpetition Loan shall bear interest at
the LIBOR Rate (as defined in the Prepetition Credit Agreement) plus 700 basis
points.

 

A Default Rate shall apply on the Postpetition Loan as set forth in the
Prepetition Credit Agreement.

 

3



--------------------------------------------------------------------------------

Postpetition Loan Availability:   

Advances under the Postpetition Loan may be made subject to availability of the
Postpetition Loan under the Postpetition Credit Agreement, and will be limited
to the lesser of the Postpetition Loan Commitment (stated above) and the
Borrowing Base (as defined below).

 

The Borrowers shall submit an updated Borrowing Base Certificate (substantially
in the form attached to this Term Sheet as Exhibit C) on the Closing Date and
may on the Closing Date request an Advance on the Postpetition Loan in an amount
not to exceed the lesser of (a) $1,500,000.00 or (b) the Borrowing Base.

 

The Borrower may submit an updated Borrowing Base Certificate on any day, but
not less frequently than monthly.

 

The Borrower shall submit an updated Borrowing Base Certificate with each
Request for Advance on the Postpetition Loan and at any other time upon request
of the Postpetition Lender.

Borrowing Base:   

The Borrowing Base shall be an amount equal to:

 

100% of Eligible Accounts Receivable and 100% of Eligible Inventory, (as such
terms are defined in the Prepetition Credit Agreement), as determined in the
manner set forth in the Borrowing Base Certificate, attached hereto as Exhibit
C. All references in the Prepetition Credit Agreement to Provista Renewable
Fuels Marketing LLC shall be amended to refer to “Verasun Marketing LLC”.

Adequate Protection &

Interest Payments:

  

Payment of Adequate Protection Payments (as defined in the Interim Order) and
all accrued interest on the Postpetition Loan shall be paid by the Borrower on
the first day of each month, beginning on December 1, 2008, and monthly
thereafter, and on the Maturity Date, to the Postpetition Lender and to the
Agent for the benefit of the Banks, under the Prepetition Credit Agreement;
provided, however, the rights of all interested parties to later assert that the
Adequate Protection Payments should be re-allocated to principal in accordance
with Section 506 of the Bankruptcy Code are reserved.

 

The unpaid balance of the Postpetition Loan is due in its entirety on the
Maturity Date. Interest shall be calculated on the actual number of days the
Postpetition Loan is outstanding on the basis of a year consisting of 365 days.

 

4



--------------------------------------------------------------------------------

Conditions Precedent To Closing on the Interim Amount:   

•        Entry of the Interim Order; and

 

•        Execution and delivery of this Term Sheet.

Representations and Warranties:    The Postpetition Financing Documents shall
contain representations and warranties of the Borrower acceptable to the Lender.
Affirmative Covenants:    The Postpetition Financing Documents shall contain
affirmative covenants of the Borrower acceptable to the Lender. Reports:   

So long as Borrower’s obligations under the Postpetition Loan shall remain
unpaid or the Postpetition Lender shall have any commitment under the
Postpetition Loan, the Borrower shall, unless the Postpetition Lender shall
otherwise consent in advance in writing:

 

•        Provide Postpetition Lender with all reports required to be delivered
by Borrower under Section 5.01(c) of the Prepetition Credit Agreement.

 

•        Provide Postpetition Lender with all reports filed with the United
States Trustee in the Borrower’s Chapter 11 Case.

Negative Covenants:    The Postpetition Financing Documents shall contain
negative covenants of the Borrower acceptable to the Lender. Events of Default:
  

The occurrence of any of the following shall constitute an Event of Default
under this Term Sheet:

 

•        Failure to comply with the terms and conditions set forth in this Term
Sheet, the Interim Order, the Postpetition Financing Documents, and the
Prepetition Credit Agreement (except those Events of Default set forth in
Section 6.01(g) of the Prepetition Credit Agreement); and

 

•        if, on or before December 10, 2008, a Final Order approving the
Postpetition Financing Documents, acceptable to Postpetition Lender has not been
entered.

Remedies:   

Upon the occurrence of an Event of Default, as defined in this Term Sheet, the
Postpetition Lender:

 

•        shall be entitled to exercise all of the remedies set forth in the
Interim Order; and

 

•        the Postpetition Lender shall no longer be obligated to make further
Advances to the Borrower under the Postpetition Loan.

 

5



--------------------------------------------------------------------------------

Commitment and Administration Fees:   

Borrower shall pay to Postpetition Lender on the Closing Date a fee equal to one
percent (1.0%) of the aggregate Postpetition Loan Commitment. Postpetition
Lender is authorized to advance from the Postpetition Loan an amount equal to
such Commitment Fee.

 

In addition to the foregoing Commitment Fee and such other fees required or set
forth in this Term Sheet or in the Interim Order, Borrower shall pay to
Postpetition Lender on the Closing Date an administration fee equal to one-half
of one percent (0.5%) of the aggregate Postpetition Loan Commitment.
Postpetition Lender is authorized to advance from the Postpetition Loan an
amount equal to such Administration Fee.

Expenses:    The Borrower shall reimburse the Postpetition Lender for all
reasonable costs and expenses, including legal fees, in connection with the
negotiation, documentation, execution, syndication and delivery of the
Postpetition Loan and the Borrower’s Bankruptcy. Postpetition Lender is
authorized to advance from the Postpetition Loan an amount equal to such fees.

If not acted on, these terms will expire on Tuesday, November 4, 2008 at 5:00
p.m. (CST). Please return a signed copy of this letter to evidence your
acceptance of the terms and conditions contained in this Term Sheet.

 

Sincerely,

/s/    Donald S. Farm

This Term Sheet is accepted this 3 day of November 2008 by:

Donald S. Farm, Jr.

Senior Vice President, AgriBusiness Capital

AgStar Financial Services, PCA

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN WOODBURY, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12629 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

BORROWER:

VERASUN WOODBURY, LLC a Michigan limited liability company

 

By  

/s/    Danny C. Herron

Name:  

Danny C. Herron

Title:  

President and Chief Financial Officer

GUARANTOR:

US BIOENERGY CORPORATION, a South Dakota corporation

 

By:  

/s/    Danny C. Herron

Name:  

Danny C. Herron

Its:  

President and Chief Financial Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DIP BUDGET

 

8



--------------------------------------------------------------------------------

EXHIBIT B

INTERIM ORDER

 

9



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

Borrowing Base Calculation

Detailed Calculation

 

For Month Ending             ,       Date Delivered:             ,      
Reporting Entity     VeraSun              

 

1

   Eligible Accounts Receivable        

Intercompany Receivables: The lesser of $0.30 per gallon at 110% of the

immediately preceding month’s production or actual Intercompany Receivables not

to exceed $3,000,000.00

               $                                

2

   Inventory: Corn or other input feedstock, chemicals, DGS,         and other
byproducts Inventory (lower of cost or market):         Ending Corn Inventory  
  $               Ending Other Input Feedstock and Chemicals Inventory  
  $               Ending DGS & other byproducts Inventory     $              
Total Corn, Other Input Feedstock & Chemicals, DGS & other byproducts Inventory
    $               Total Corn, Other Input Feedstock & Chemicals, DGS & other
byproducts Inventory        $                                   

(Sum of ending corn, other input feedstock, chemicals

       

            DGS, Inventory and other byproducts)

    

3

   Ethanol Inventory (lower of cost or market)     
  $                                

4

   Total Borrowing Base (Total from 1, 2 and 3)     
  $                                

5

   Outstanding Revolving Line of Credit Loan Balance     
  $                                

6

   Excess or Deficit (Line 4 minus line 5)     
  $                                

Date Prepared                     

BORROWER REPRESENTS AND WARRANTS:

1. With respect to the information in this Borrowing Base Certificate and any
accompanying work papers related hereto (i) such information is true, complete
and correct as of the date set forth above as the Date Prepared; (ii) no
information has been omitted which would make the foregoing misleading;
(iii) there has been no significant change in the value of the items set forth
on this Borrowing Base Certificate (the “Borrowing Base Collateral”) since the
date set forth above as the Date Prepared; and (iv) there exists no Event of
Default or any event which with the giving of notice or the passing of time or
both would constitute an Event of Default.

 

10



--------------------------------------------------------------------------------

2. The Borrowing Base Collateral and the amounts reflected in this Borrowing
Base Certificate (i) are genuine and in all respects are what they purport to
be: (ii) presently are and will continue at all times to be subject to
Postpetition Lender’ duly perfected, first priority security interest and no
other lien; and (iii) to the best of Borrower’s knowledge comply in all material
respects with the eligibility criteria for any Borrowing Base items,
respectively, and to the best of Borrower’s knowledge comply in all material
respects with the representations and warranties contained in the Security
Agreement.

The undersigned certifies that the amounts shown are true and correct from
Borrower’s accounts and records as of the Date Prepared as indicated above, and
there have been no material adverse changes therein since the above date. The
information provided in the Borrowing Base Certificate is consistent with the
requirements of the Postpetition Credit Agreement.

 

Approved and Certified By:

VERASUN WOODBURY, LLC

 

Its:

 

 

 

11